UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1105


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

TED WIRE; ERIK MCCONCHIE, General Manager; WILL AUSTIN, Kitchen
Manager; DAVE SIGUMUND, Kitchen Manager; CASEY HUMPHRIES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00689-TDS-LPA)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se. Asa Covington Edwards, IV, MAGINNIS
LAW, PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen has noted an appeal in the civil action he filed in the district court.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the district

court has not entered a final order or an appealable interlocutory or collateral order, this

appeal is interlocutory. Accordingly, we deny Allen’s motion to appoint counsel and

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2